Citation Nr: 1123398	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  09-23 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability, to include arthritis and chondromalacia. 


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from September 1965 to September 1968, subsequent service in the U.S. Army Reserve, a period of active service from December 2003 to March 2005, and then subsequent U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a right knee disability.  The case is currently under the jurisdiction of the Pittsburgh, Pennsylvania RO.  In April 2009, the Veteran testified at a hearing at the RO, and in March 2010, he testified at a hearing before the undersigned Veterans Law Judge.

In January 2011, the Board remanded this matter to the RO for further evidentiary development.  With regard to compliance with the January 2011 remand directives, the Board notes that updated VA treatment records were obtained, and the Veteran underwent a VA examination in January 2011, at which the examiner rendered medical opinions regarding this matter.  The Board is satisfied that there has been substantial compliance with the remand directives as set out in January 2011.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has characterized the issue of entitlement to service connection for a right knee disability as indicated above, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

For reasons explained below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends he should be entitled to service connection for a right knee disability.  He claims he hurt his knee while jogging in the fall of 2004, while on active duty and stationed in Kuwait.  He claims he went easy thereafter, but that in October 2005, he injured his right knee again.

Service treatment records (STRs) show that on a post-deployment assessment completed in February 2005, the Veteran reported he developed muscle aches during deployment and still had them.  He did not wish to receive a complete physical at that time.  A medical assessment at discharge in February 2005 was essentially negative, and it was noted that he had no significant or unresolved medical issues.  

Post-service private treatment records showed that in January 2006, the Veteran was treated for right knee pain, for the past three months, that was increased with jogging.  His problems were noted as degenerative joint disease of the knee and bursitis.  An x-ray taken at that time, however, was negative.  An MRI of the right knee, taken in April 2006, showed bony contusions medially; large joint effusion; tear posterior horn medial meniscus; and partial tear or tendinitis medial collateral ligament.  In May 2006, he underwent arthroscopy of the right knee with chondral shaving and subtotal medial meniscectomy.  The operative report showed gross pathology for anterior medial degenerative joint disease of the right knee.  

The record reflects that the RO requested a VA examination and opinion in order to reconcile the finding of right knee arthritis during the Veteran's May 2006 arthroscopic knee surgery, but not on the x-rays taken a few months prior.

On VA examination in December 2009, the examiner explained that an x-ray is not as sensitive to diagnosing arthritis as actually visualizing the joint during an operative procedure and seeing the degenerative changes, and that various angles of the x-ray may not have picked up the degenerative changes in certain areas noted during surgery.  The examiner noted that the operative report of May 2006 revealed chondromalacia, the meniscal injury, and anterior medial degenerative joint disease.  The examiner opined that the arthritis would have developed over time, would have been present during military service, and would have contributed to right knee pain.

In the January 2011 remand, the Board noted that it was unclear on what basis the examiner concluded that the Veteran's right knee arthritis "would have been present" during service, and also unclear if the VA examiner was opining that the Veteran's right knee arthritis had an onset during his period of service from December 2003 to March 2005.  On remand, the Veteran was to be scheduled for an appropriate VA examination in order to determine the nature and probable etiology of any current right knee arthritis.  The examiner was to be asked to opine as to whether it was at least as likely as not that any currently diagnosed right knee arthritis had an onset in or was causally related to his period of service from December 2003 to March 2005, to include his claim that he injured his right knee while jogging; or whether such a causation or relationship was unlikely.

On VA examination in January 2011, the diagnosis was right knee osteoarthritis.  The examiner noted that the Veteran had been a jogger all his life and never had a problem with his knee prior to the incident in Kuwait.  The examiner opined that there was "no way he developed arthritis this quickly from an injury in 2004 to the first x-ray . . . in 2007 where he does have a severe medial compartment arthritis".  The examiner indicated that the Veteran "likely had some degree of arthritis up to that point, and that the twisting incident in the sand aggravated the arthritis and let him know it was there"; however, the examiner did not believe that this incident caused his arthritis.  The examiner opined that this was "likely a wear-and-tear mechanism just due to him living his life and doing his activities throughout his life".  The examiner further opined that this was "not an injury related pattern of arthritis", but thought this was "traumatic in nature".  The examiner opined that it was "more likely the case that [the Veteran] merely aggravated some arthritis that was already there, but his right knee arthritis did not have its onset in nor is it causally related to his period of service from December 2003 to March 2005, to include this incident in service".  The examiner also did not "feel that there was any incident in service that altered the natural progression of the disease".  

The Board notes that while a direct relationship between service and the portion of the Veteran's right knee disability encompassed by arthritis appears to have been adequately addressed, additional medical clarification is needed regarding other aspects of the Veteran's right knee disability, aggravation of arthritis during service and the possibility of a relationship to service, to specifically include chondromalacia.  In that regard, the Board notes that the January 2011 examiner noted both aggravation of arthritis during service and no alteration of the natural progression of the disorder in service.  On the VA examination in 2009, the examiner noted that the operative report of May 2006 revealed chondromalacia, the meniscal injury, and anterior medial degenerative joint disease.  The examiner explained that chondromalacia described the changes that occur in cartilage covering the ends of bones as it breaks down and degenerates, and that "this condition is not the same as osteoarthritis, and one does not necessarily lead to the other".  The examiner noted that chondromalacia resulted from an injury to otherwise healthy cartilage or a response to abnormal pressure on the cartilage; that chondromalacia develops over time from long term overuse; that chondromalacia would have been present during service; and that chondromalacia would also have contributed to right knee pain.  Since there is a suggestion that the Veteran's chondromalacia was present during service, the Board finds that this matter should be remanded in order to obtain a supplemental opinion, or if not available another VA examination with opinion.  The VA examiner should be asked to render an opinion, with supporting rationale, as to whether any aspect of the Veteran's right knee disability, to specifically include chondromalacia, may be related to service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide updated information regarding any recent treatment he may have received regarding his right knee disability.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims file.

2.  Forward the claims file, including a copy of this remand, to the examiner who conducted the January 2011 VA examination for a supplemental opinion.  Request that the examiner review the claims file again, and specifically note that such review has been accomplished.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  

a.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any currently diagnosed right knee disability (aside from arthritis), to include chondromalacia, had an onset in or is causally related to his period of service from December 2003 to March 2005, to include consideration of the Veteran's claim that he injured his right knee while jogging; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).

b.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that right knee arthritis was aggravated during military service, to include consideration of the Veteran's claim that he injured his right knee while jogging; or whether aggravation is unlikely (i.e., less than a 50 percent probability).  Aggravation is defined as a permanent increase in severity beyond the natural progression of the disorder.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

e.  If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo an appropriate VA examination, to obtain the requested medical opinion noted above.

3.  Once the above-requested development has been completed, the claim must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

